ADVISORY ACTION ATTACHMENT
AMENDMENTS
3.	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
a)	They raise new issues that would require further consideration and/or search.
The amendments dated 6/22/2022 would further limit the claims to kits comprising three or more primer sets for amplifying a biomarker messenger RNA from those recited in the claims and optionally one or more primer sets for amplifying a biomarker microRNA from those recited in the claims. The “wherein” clause concluding the claim refers to “the one or more sets”, which would be limiting the optional “one or more primer sets for amplifying…a biomarker microRNA” as opposed to all the primer sets of the claimed kit. The new claims would be drawn to embodiments requiring limitations not previously considered. These new limitations would further narrow the scope of the claims, and thus requires additional search and consideration because the claims now require these additional limitations. These new limitations were not present at the time of the final rejection, and therefore will not be searched.
b)	They raise the issue of new matter.
The element of only barcoding a subset of the primer sets in the kit is not supported by the instant specification. In part the rationale is based on analysis put forth in the final Office action dated 3/30/2022.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 6/22/2022 (hereafter the "Remarks") have been fully considered but they are not persuasive because applicant's arguments (Remarks, p. 8-11) refer to the amended claims dated 6/22/2022 and rely solely on the amendments. Since the amendments have not been entered, the after final arguments referring to the amendments have not been considered.
The Remarks traverse the written description rejection over the previously amended element “wherein the one or more primer sets are barcoded”. The Remarks argue the structure and use of barcodes was known in the field and thus, this provides adequate support for the claimed amendment.
The arguments have been fully considered but are not supported. There is no nexus between the barcodes of a Nanostring™ assay and the claimed primer kits. Nanostring™ barcodes are substantial in size and used as targets for labeled probes that decode the identity of the probe. There is no indication that would recognize the barcodes of Nanostring™ have any relevance to barcoding of primers, which are fundamentally different in structure. Therefore, while the concept of barcodes may be known in the field, there is no indication in the instant specification that applicant contemplated their primer sets to be barcoded. This is supported by the fact that Tables 4 and 5 of the instant specification discloses exemplary primer sequences that do not include barcodes; nor is there any indication that the primers of Tables 4 and 5 may be barcoded for any particular purpose. Furthermore, there is no indication that applicant contemplated incorporating barcodes in the kit. The generic reference to a known assay that uses barcodes in a different context than claimed by applicants, does not support the conclusion that applicant was in possession of or contemplated kits comprising primer sets that are barcoded. The instant specification does not describe or imply any particular reason as to why applicant would specifically barcode the primers of the presently claimed kits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634